ORIE MELVIN, J.,
Dissenting:
¶ 1 An accurate review of the record reveals that appellant beat his daughter with a belt severely enough to cause braising and handled her so that imprints from his fingers remained on her body. On the same day he administered this form of “discipline” and while discussing with Cassandra the house rules, appellant felt the need to remove his gun while in his daughter’s presence. Based on these circumstances and the fact that appellant admitted he would administer the same form of punishment again if he deems it is warranted, the trial court granted Cassandra’s protection from abuse petition.. I believe the evidence warranted the protection from abuse order. Furthermore, because the Majority disregards the trial court’s factual findings and credibility determinations and instead, picks and chooses testimony which would support its holding, I dissent.
¶ 2 Initially, I would note that the Majority’s failure to state the standard of review is telling. When a claim is presented on appeal alleging that the evidence was not sufficient to support an order of protection from abuse, we review the evidence in the light most favorable to the petitioner and granting her the benefit of all reasonable inferences, determine whether the evidence was sufficient to sustain the trial court’s conclusion by a preponderance of the evidence. Fonner v. Fonner, 731 A.2d 160, 161 (Pa.Super.1999). This Court defers to the credibility determinations of the trial court as to witnesses who appeared before it. Alfred v. Braxton, 442 Pa.Super. 381, 659 A.2d 1040, 1043 (1995).
¶ 3 In Miller on Behalf of Walker v. Walker, 445 Pa.Super. 537, 665 A.2d 1252 (1995), a mother filed a protection from abuse petition against appellant father when her son reported that appellant struck him with a wooden board. The trial court granted the petition and ordered father to refrain from abusing, harassing, or threatening his children. On appeal, he contended that bodily injury was not established within the meaning of the Protection from Abuse Act. We affirmed the trial court’s issuance of the PFA order and rejected appellant’s contention, finding more than sufficient evidence to establish the existence of bodily injury. The evidence included testimony from the child that his father struck him with a board on his leg. The child indicated that he experienced pain and developed a bruise. The child also testified that his father gripped his arm, which also produced a bruise. Photographs of the bruises were also introduced at the hearing.
¶4 In the present case the Majority states that there is no indication that Cassandra’s punishment resulted in any degree of bodily impairment. The Majority attempts to distinguish this case from Miller, by stating that the strapping of Cassandra did not leave any bruises. It relies on testimony from CYS caseworker, Cindy Leik, in which she indicated that Cassandra told her she did not have any bruises. If Ms. Leik’s testimony was the only evidence of bodily injury, I would have to agree with the Majority. However, the Majority conveniently fails to consider testimony from Cassandra that she received a bruise on her thigh and that she had hand-prints on her from being hit by her father. N.T., Hearing, 7/15/98, at 6. Her father’s beating with his belt caused the girl pain and made her cry. Id. at 5. The trial court found Cassandra’s testimony credible, noting that her testimony was corroborated by her sister who testified that Cassandra had fingerprints on her arm and braises on her leg. Id. at 22. Moreover, in finding a bodily injury occurred the trial court further took into consideration Ms. Leik’s testimony that she did see a bruise on Cassandra’s arm and that she did not examine the child’s leg personally for braises. Id. at 26. The Majority disregards the trial court’s factual findings and its credibility determinations, which are clearly supported by the record. Viewing the evidence in the light most *195favorable to Cassandra, I believe the trial court’s conclusion that she suffered a bodily injury is supported by a preponderance of the evidence. Moreover, the trial court’s conclusion is supported by this Court’s decision in Miller.
¶ 5 The Majority opines that because there is no indication that Cassandra’s punishment resulted in anything more than a temporary painful condition, she is not warranted protection from further beating. Nothing in the statute requires that the pain must be of a continuing nature. The pain must be only be “substantial” in nature. 18 Pa.C.S.A. § 2301. I believe the Majority should not make light of such pain. I would submit that thrashing a young lady with a belt hard enough to produce bruising and handling her in such a manner as to leave the imprint of a hand on her body would produce a “substantial” amount of pain. The Majority also makes light of appellant’s action of retrieving his gun while in his daughter’s presence. The trial court was disturbed by the appellant’s action and found the appearance that appellant created by pulling out his gun was inappropriate. I believe that when this action is viewed in light of the surrounding circumstances, including the fact that appellant had just recently beat her and at that time was discussing his rules with Cassandra, the trial court’s concern cannot be dismissed so easily.
¶ 6 I agree that the Protection from Abuse Act was not designed to prevent a parent from using corporal punishment. However, the Act provides a remedy in situations where bodily injury is inflicted intentionally, knowingly, or recklessly on a family or household member. Such a situation exists where a minor is left with bruises and finger print marks on her body from punishment inflicted by a parent. Miller. As this Court noted in Viruet ex rel. Velasquez v. Cancel, 727 A.2d 591 (Pa.Super.1999), “[i]t is well known by most parents that corporal punishment properly inflicted will not produce bodily injury in a child. However, ‘corporal punishment’ inflicted recklessly or in an enraged manner may result in bodily injury.” Id. at 596. In this case the punishment Cassandra received, which left lasting imprints on her body goes beyond mere corporal discipline and rises to the level of abuse within the meaning of the Protection from Abuse Act. While I recognize in this Commonwealth parents have a right to inflict corporal punishment on their children, their right to do so is restricted. The trial court found through the evidence presented that Appellant crossed the line of moderation and reasonableness in correcting his daughter’s behavior. His corrective measures went beyond what is reasonable punishment for purposes of behavior modification and instead rose to the level of abuse. The severity of appellant’s punishment of Cassandra demonstrates not a concern to correct her behavior but instead appellant’s attempt to satisfy his passions as an enraged parent frustrated with his daughter’s disobedience. As I believe the Majority’s holding is contrary to both this Court’s decision in Miller and the evidence presented below, I must dissent.